Citation Nr: 1130645	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-27 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1958 to February 1967, and from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC), which denied the claims on the title page.

In December 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2010).  A January 2011 opinion, provided by a VA audiologist, has been received and associated with the claims file.  Clarification of the January 2011 opinion was sought by the Board in March 2011, and the May 2011 response, from the same VA audiologist who supplied the January 2011 audiology opinion, has also been associated with the Veteran's claims folder.  

The appeal is REMANDED to the MROC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this case has necessitated the Board to seek an advisory medical opinion concerning the two issues on appeal before the Board.  As also noted, January and May 2011 opinions, submitted by a VA audiologist, have been associated with the Veteran's claims folder.  

Review of the claims file shows that the most recent VA treatment records on file are dated in April 2008.  Review, however, of the VHA medical opinions of record shows that the VA audiologist cited specifically to audiometry findings dated in March 2010.  These included the Veteran's complete bilateral puretone audiometry thresholds.  Not included was controlled speech discrimination test (Maryland CNC) findings.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, complete VA medical records -- dated from April 2008 to the present -- associated with treatment afforded the Veteran need to be associated with the record.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The MROC/AMC should obtain all records associated with VA treatment provided the Veteran, to include audiometry findings dated in March 2010, dated from April 2008 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Thereafter, and after undertaking any other indicated development, the MROC/AMC should readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus in light of all the evidence on file.  If any benefit sought on appeal remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matters the Board have remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

